Title: To Benjamin Franklin from Jean-François-Clément Morand, 10 August 1777
From: Morand, Jean-François-Clément
To: Franklin, Benjamin


Paris ce 10 Aoust. 1777.
  Le Docteur Morand a examinè l’état, que lui a fait passer Monsieur le Docteur Franklin, des descriptions ou des parties de descriptions des arts et metiers, qu’il trouve de manque dans son envoy; il a mis a chaque la note servant de reponse; M. morand veut lui meme porter a Monsieur le Docteur Franklin le cahier de l’art d’exploiter les mines de charbon de terres, portè dans cet etat, et qui n’a pas etè ajoutè, par oubli, dans la liasse de la derniere partie de cet ouvrage.
Le Docteur Morand profite de cette occasion pour informer Monsieur le Docteur franklin qu’il travaille a une collection deja avancée, de portraits gravès des Scavans qui ont composès, ou qui composent actuellement l’academie des sciences; celui de M. le Docteur franklin doit y figurer, et le Docteur morand le suplie de vouloir bien contribuer lui meme a cette entreprise, en lui faisant passer son portrait gravè.
 
Addressed: A Monsieur / Monsieur le Docteur / franklin, de l’academie Royale / des Sciences. / a Passy.
